DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/5/2021 has been entered.
 Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-2, 5-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

6.	Claims 1-2, 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reuter et al (US 2005/0173206) in view of Rees (DE 2406607) and further in view of Masuda et al (US 2015/0330466).
As per claim 1, Reuter et al discloses a floating caliper (14) for a disc brake, comprising: 
a first half-caliper (20); 
a second half-caliper (14);  and
locking means (12); 
wherein the first half-caliper includes a first pad (18) provided with a first friction material ([0018]) and a disc (16);
wherein the second half-caliper is joined to the first half-caliper (14), and wherein the second half-caliper includes a second pad (22) provided with a second friction material ([0018]), a pressure chamber (58) suitable to be placed in communication with a hydraulic circuit, an action piston (32) sliding in said pressure chamber in a direction of action, and suitable to push the second pad against the disc, and a recovery device (38) connected to the action piston, wherein the action piston is translatable in the direction of action;
wherein the locking means is suitable to lock the action piston in a predefined parking position ([0021]), the locking means comprising an electric parking motor (84), a locking element (74) and an operative connection between the electric parking motor and the locking element ([0022]), and wherein the locking element has an elongated shape along a direction of engagement, wherein the locking element is elongated in the 
wherein the locking means is reversible by actuation, by commanding the electric parking motor, to cause the locking element to be disengaged from the action piston such that, in the absence of an increase in hydraulic pressure caused by a service-braking action, the action piston and the reaction piston release the disc (Fig. 6-8; [0033]); and
wherein the locking element is movable by the electric parking motor in a direction opposite to the direction of engagement, from the active position to the inactive position ([0033]).  Reuter et al does not disclose a reaction piston or a pull-type motor.
Rees discloses a disc brake retaining element comprising a reaction piston (4) suitable to support the first pad against a disc; wherein the floating caliper further comprises an elastic element (14) adapted to operate permanently on the reaction piston, the elastic element being pre-stressed in a rest position to make the reaction 
Masuda et al discloses an electric parking brake system wherein the operative connection of the locking means is configured such that the locking element is pulled by the electric parking motor in the direction opposite to the direction of engagement, from the active position to the inactive position ([0136]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the push-type solenoid actuator of Reuter et al by forming it as a pull-type actuator as taught by Masuda et al in order to favor a brake-application state for safety as such a modification represents one of two solenoid controlling options (See MPEP 2143 (I)(E)).
As per claim 2, Reuter et al, Rees and Masuda et al disclose the floating caliper according to claim 12.  Reuter et al further discloses comprising an elastic element (14) suitable to operate permanently on the reaction piston and pre-stressed in a rest condition to make the reaction piston elastically yielding. 
As per claim 5, Reuter et al, Rees and Masuda et al disclose the floating caliper according to claim 1.  Reuter et al further discloses wherein the electric parking motor and the locking element are housed in an auxiliary compartment (Fig. 5) of a body of the 
As per claim 6, Reuter et al, Rees and Masuda et al disclose the floating caliper according to claim 1.  Reuter et al further discloses wherein the recovery device comprises a wear recovery device (38; [0019]) for recovering by the action piston the wear of the friction material of the pads. 
As per claim 7, Reuter et al, Rees and Masuda et al disclose the floating caliper according to claim 6.  Reuter et al further discloses wherein the locking means engage the action piston via a recovery bush (70) of the recovery device. 
As per claim 8, Reuter et al, Rees and Masuda et al disclose the floating caliper according to claim 1.  Reuter et al further discloses comprising primary detection means (210, 206; [0029]) suitable to indicate the presence of the action piston in the parking position or the presence of the second pad in the position corresponding to the parking position of the action piston. 
As per claim 9, Reuter et al, Rees and Masuda et al disclose the floating caliper according to claim 1.  Reuter et al further discloses comprising detection means (210, 206; [0029]) suitable to indicate the presence of the locking means in an active configuration. 
As per claim 10, Reuter et al, Rees and Masuda et al disclose the floating caliper according to claim 1.  Reuter et al further discloses comprising detection means (210, 206; [0029]) suitable to indicate the position of the locking means in an inactive configuration. 

actuation means ([0020]); and 
a control unit ([0029]);
wherein the floating caliper includes a first half-caliper (20), a second half-caliper (14), locking means (12), and primary detection means (210, 206; [0029]), wherein the first half-caliper includes a first pad (18) provided with a first friction material ([0018]) and a disc (16), wherein the second half-caliper is joined to the first half-caliper (14), wherein the second half-caliper includes a second pad (22) provided with a second friction material ([0018]), a pressure chamber (58) suitable to be placed in communication with a hydraulic circuit, an action piston (32) sliding in said pressure chamber in a direction of action, and suitable to push the second pad against the disc, and a recovery device (38) connected to the action piston, wherein the action piston is translatable in the direction of action, wherein the locking means is suitable to lock the action piston in a predefined parking position ([0021]), the locking means comprising an electric parking motor (84), a locking element (74), and an operative connection between the electric parking motor and the locking element ([0022]), and wherein the locking element has an elongated shape along a direction of engagement, wherein the locking element is elongated in the direction of engagement, wherein the locking element includes an engagement portion (86) and a disengagement portion (Fig. 1), wherein the direction of engagement is orthogonal to the direction of action (86), and wherein the locking element is operatively connected to the electric parking motor by the operative connection ([0022]), and movable by the electric parking motor, in the 
wherein the actuation means is configured to actuate parking braking ([0029]); and 
wherein the control unit is operatively connected to the locking means, to the parking braking actuation means, and to the primary detection means ([0029]), and wherein the control unit is programmed so that in the presence of an activation signal coming from the actuation means of parking-braking and the indication provided by the primary detection means, the locking means is commanded to lock the action piston in the parking position ([0029]); and 
wherein the locking means is reversible by actuation, by commanding the electric parking motor, to cause the locking element to be disengaged from the action piston such that, in the absence of an increase in hydraulic pressure caused by a service-braking action, the action piston and the reaction piston release the disc (Fig. 6-8; [0033]); and

Rees discloses a disc brake retaining element a reaction piston (4) suitable to support the first pad against a disc, wherein the floating caliper further comprises an elastic element (14) adapted to operate permanently on the reaction piston, the elastic element being prestressed in a rest position to make the reaction piston elastically yielding when the braking action acting on it exceeds a predetermined parking action threshold which corresponds to the parking position in which the locking means locks the action piston (4, 14; Page 5, ¶1).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer brake pad of Reuter et al by mounting it on a spring-biased piston as taught by Rees in order to prevent rattling caused by vibration. Reuter et al and Rees do not disclose a pull-type motor.
Masuda et al discloses an electric parking brake system wherein the operative connection of the locking means is configured such that the locking element is pulled by the electric parking motor in the direction opposite to the direction of engagement, from the active position to the inactive position ([0136]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the push-type solenoid actuator of Reuter et al by forming it as a pull-type actuator as taught by Masuda et al in order to favor a brake-application state for safety as such a modification represents one of two solenoid controlling options (See MPEP 2143 (I)(E)).

a first half-caliper (20);
a second half-caliper (14); and
locking means (12);
wherein the first half-caliper includes a first pad (18) provided with a first friction material ([0018]) and a disc (16);
wherein the second half-caliper is joined to the first half-caliper (14), and wherein the second half-caliper includes a second pad (22) provided with a second friction material ([0018]), a pressure chamber (58) suitable to be placed in communication with a hydraulic circuit, and an action piston (32) sliding in said pressure chamber in a direction of action, and suitable to push the second pad against the disc, and a recovery device (38) connected to the action piston, wherein the action piston is translatable in the direction of action;
wherein the locking means is suitable to lock the action piston in a predefined parking position ([0021]), the locking means comprising an electric parking motor (84), a locking element (74), and an operative connection between the electric parking motor and the locking element ([0022]), and wherein the locking element has an elongated shape along a direction of engagement, wherein the locking element is elongated in the direction of engagement, wherein the locking element includes an engagement portion (86) and a disengagement portion (Fig. 1), wherein the direction of engagement is orthogonal to the direction of action (86), and wherein the locking element is operatively connected to the electric parking motor by the operative connection ([0022]), and 
wherein the locking means is reversible by actuation, by commanding the electric parking motor, to cause the locking element to be disengaged from the action piston such that, in the absence of an increase in hydraulic pressure caused by a service-braking action, the action piston and the reaction piston release the disc (Fig. 6-8; [0033]); 
wherein the locking element is movable by the electric parking motor in a direction opposite to the direction of engagement, from the active position to the inactive position ([0033]).  Reuter et al does not disclose a reaction piston or a pull-type motor.
Rees discloses a disc brake retaining element comprising a reaction piston (4) suitable to support the first pad against a disc; wherein the reaction piston is elastically yielding when the braking action acting on it exceeds a predetermined parking action threshold which corresponds to the advancement of the action piston in the parking position in which the locking means locks the action piston (4, 14; Page 5, ¶1).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer brake pad of Reuter et al 
Masuda et al discloses an electric parking brake system wherein the operative connection of the locking means is configured such that the locking element is pulled by the electric parking motor in the direction opposite to the direction of engagement, from the active position to the inactive position ([0136]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the push-type solenoid actuator of Reuter et al by forming it as a pull-type actuator as taught by Masuda et al in order to favor a brake-application state for safety as such a modification represents one of two solenoid controlling options (See MPEP 2143 (I)(E)).
Response to Arguments
7.	Applicant’s arguments, see page 8, filed 4/5/2021, with respect to the rejection(s) of claim(s) 1, 11 and 12 under Reuter et al and Rees have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Reuter et al, Rees and Masuda et al.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787.  The examiner can normally be reached on M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657